DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the method as claimed in independent claim 1 of the instant application, the door lock as claimed in independent claim 8 of the instant application, or the door handle as claimed in independent claim 14 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1, 8, and 14, the prior art of record, including Heyer (US 2672041), Ellingson (GB 339843), and Duvall (US 3105712), teaches door locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically regarding claim 1, the prior art fails to teach a method of operating a door lock which includes the steps of rotating a knob or lever on an interior side or an exterior side of a door to retract a door latch and depressing a push-button lock mechanism a first time and a second time to function as claimed, wherein rotation of the knob or lever on both the interior side and the exterior side of the door does not actuate the lock mechanism and does not deactivate the door lock, in addition to the other structures, functions, and method steps claimed. Specifically regarding claims 8 and 14, the prior art fails to teach a door lock (or door handle per claim 14) having all of the claimed structure and function, including a push button with a cylindrical cam having a cutout, a retainer pin which traverses the cutout, and a detent tab having an opening through which a locking spindle of the door lock engages the cylindrical cam. One of ordinary skill in the art would not find it obvious to modify the structure of the push buttons of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 11, 2021